Citation Nr: 0717403	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  96-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to service connection for a disorder of the arms 
and legs, manifested by numbness and tingling, to include as 
due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel

REMAND

The veteran served on active duty from February 1984 until 
May 1992.  In April 1998, a Travel Board hearing was held 
before a Veterans Law Judge (VLJ).  In May 2007, the veteran 
was notified that the VLJ who conducted his hearing had 
retired from the Board.  He was further notified that he had 
a right to another Board hearing and was requested to clarify 
whether he wanted another hearing.  Subsequently, the veteran 
responded indicating that he wanted another Travel Board 
hearing before a VLJ at the RO.

A claimant has a right to a hearing before the Board.  See 38 
C.F.R. § 20.700(a), (e) (2006).  As such, the Board remands 
this case to the RO to accommodate the veteran's request for 
a Travel Board hearing. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Board in Nashville, Tennessee.  Notice should 
be sent to the veteran in accordance with 
applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




